[g87681maimage002.jpg]

Exhibit 10.1

 

2004 Stock Option Grant Terms and Conditions - U. S. Employees

Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)

 

Purpose

To promote Brunswick’s long term financial interests and growth.

 

Stock Option
Grant

Right to purchase a stated number of common shares of Brunswick at a stated
price (subject to adjustment for changes in capitalization and similar changes
as provided in the Plan) for a term of up to ten years.

 

Exercise Price

$ Closing price as reported for the New York Stock Exchange — Composite
Transactions on date of grant.

 

Grant Date

February 10, 2004

 

Vesting

Options vest and become exercisable the earlier of:

 

•  One-fourth of the total shares granted on each of the first, second, third,
and fourth anniversaries following grant, so long as you continue to be employed
by Brunswick or its designated affiliates on each such anniversary,

•  Termination due to death, permanent disability (as defined below), or if age
and years of service equals 65 or more at termination, or

•  A Change in Control (as defined in the Plan).

 

Notice of
Option Exercise

To exercise an option, or any part of an option, give written notice to
Shareholder Services (at the address noted below) specifying:

 

•  Date of exercise,

•  Number of shares to be purchased,

•  Method of option price payment,

•  Method of tax payment,

•  How purchased shares should be registered — in your name only or jointly with
one individual, and

•  Where purchased shares should be delivered.

 

Option Exercise
Payment / Tax
Withholding

On exercise, the purchase price and resulting tax withholding liability (to meet
required FICA, federal, state, and local withholding) can be paid in any
combination of the following:

 

•  Cash or check,

•  “Exchange” of shares of Brunswick common stock owned for at least six months
prior to exercise with a total market value equal to or greater than the option
exercise price and minimum tax withholding liability,

•  “Cashless Exercise” - simultaneous exercise and sale through brokerage firm
designated by Brunswick,* or

•  By tendering option shares (reducing the number of shares actually delivered
through the exercise of an option) — to cover minimum tax withholding liability
only.*

 

*  Involves a “sale” of stock.  Trading stock based on insider information is
prohibited.  Contact the Corporate Legal Department if you have any questions
before you exercise an option.

 

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


2004 Stock Option Grant Terms and Conditions

Brunswick Corporation - U. S. Employees

Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”) . .
.

 

Option Term

Stock options not exercised will be cancelled the earlier of:

 

•  Ten years from date of grant, or

•  Based on termination of employment in the following instances:

 

•  Five years after termination due to death, permanent disability (as defined
below), or if age and years of service equal 65 or more at the time of
termination,

•  Two years after termination following a Change in Control (as defined in the
Plan),

•  One year after involuntary termination without cause (for example,
reductions-in-force or reorganization), or if your employer ceases to be a
subsidiary of
Brunswick, unless the Committee provides otherwise,

•  30 days after voluntary termination by you, or

•  Last day of employment if involuntarily terminated for cause (willful
misconduct in the performance of your duties).

 

Transferability

Stock option rights may not be transferred, except as approved by the Human
Resource and Compensation Committee of the Brunswick’s Board of Directors (the
“Committee”) or by Brunswick’s Board of Directors.

 

Additional
Terms and
Conditions

Stock option grants are subject to the terms of the Plan.  To the extent any
provision herein conflicts with the Plan, the Plan shall govern.

 

The Committee administers the Plan.  The Committee may interpret the Plan and
adopt, amend and rescind administrative guidelines and other rules as deemed
appropriate.  Committee determinations are binding.

 

Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.

 

The Plan may be amended, suspended or terminated at any time.

 

The Plan will be governed by the laws of the State of Illinois, without regard
to the

conflict of law provisions of any jurisdiction.

 

 

Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment.  Employment is at-will
and may be terminated by either the employee or Brunswick (including its
affiliates) for any reason at any time.

 

Questions should be directed to Shareholder Services at (847) 735-4294 or write:

 


SHAREHOLDER SERVICES

Brunswick Corporation

1 N. Field Court

Lake Forest, Illinois 60045-4811